Citation Nr: 0835189	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  03-28 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic inflammatory 
demyelinating polyneuropathy (CIDP) causing weakness of both 
upper extremities, claimed as secondary to the service- 
connected laminectomy at L4-S1 with removal of herniated disc 
and hardware.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1973 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue on appeal was before the Board in November 2005, 
February 2007 and May 2008.  It was remanded each time for 
additional evidentiary development.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board regrets that this case must be remanded again.   

As the Board stated in the prior remand, service connection 
is in effect, in part, for residuals of a laminectomy of L4-
S1, with removal of a herniated disc and hardware removal.  
The question on appeal revolves around the issue of whether 
currently diagnosed CIDP is secondary to the service-
connected lumbar spine disability.  The veteran has not 
argued that CIDP was directly caused by his active duty 
service.  

Following a lengthy summary of the evidence, the Board stated 
that the competent evidence of record demonstrates that the 
veteran has arachnoiditis as a result of his service-
connected back disability.  Additionally, the preponderance 
of the competent evidence of record also demonstrates that 
the veteran has CIDP which currently is in remission.  The 
Board concluded that the evidence regarding whether the 
arachnoiditis is etiologically linked to the CIDP was in 
conflict.  The Board found that a remand was required to 
obtain an opinion as to the etiology of the CIDP which was 
supported by adequate reasons or bases.

The Board instructed that the claims file be sent to the 
examiner who conducted the March 2007 VA examination and 
request that she provide an opinion as to whether it is at 
least as likely as not that the CIDP was etiologically linked 
to the veteran's low back disability to include 
arachnoiditis.  Furthermore, the examiner was asked to 
provide an opinion as to whether it is at least as likely as 
not that the CIDP is aggravated by the low back disability 
including arachnoiditis.  With regard to the aggravation 
opinion, the Board asked that the examiner address the 
evidence included in the June 2003 letter from the physician 
which seems to indicate a relationship based on inflammation.  

The claims file was returned to the doctor who provided the 
March 2007 opinion.  In a June 2008 opinion, the doctor 
stated that it was her opinion that 

"the two clinical problems, CIDP and failed 
back/arachnoiditis of the lumbar spine are unrelated.  
CIDP is an autoimmune process attacking myelin, the 
covering of nerves.  The veteran's low back problems 
stem from degenerative joint disease, multiple failed 
operations, and possible arachnoiditis.  I do not think 
there is sufficient evidence in the medical literature 
to link his arachnoiditis with CIDP, so I must 
respectfully disagree with [A.M., M.D.]."

The Board notes that this opinion answers only half of the 
queries presented in the remand.  At best, the Board may find 
that the veteran's CIDP is not caused by his low back 
disabilities.  The Board is unable to find that the veteran's 
CIDP was not aggravated by the low back disability, including 
arachnoiditis.  Two disease processes may be etiologically 
unrelated, but combine to produce worse disability than 
either would alone.  While the doctor's statement that the 
two are unrelated may have been intended to address causation 
and aggravation, the Board cannot make that leap without 
resorting either to speculation or reliance on its own 
medical judgment.  A competent medical expert must offer an 
opinion on the question and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Because the Board ordered this opinion in the prior remand, 
the veteran is entitled to the enforcement of that order.  
The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Board is aware that the veteran's CIDP appears to have 
resolved at the present time.  The service connection 
requirement that there be a current disability is satisfied 
when the disability is shown at the time of the claim or 
during the pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  On remand, therefore, the doctor must offer 
an opinion as to whether or not the veteran's CIDP, for the 
time it existed, was aggravated by his low back disability.  

For the sake of convenience, the Board includes in this 
remand the factual summary of the case contained in the May 
2008 remand.

In support of his claim, the veteran obtained an outside 
medical opinion.  In June 2003, A.M., M.D., wrote that the 
veteran had been diagnosed with CIDP and that he also had 
lumbar disc disease and chronic arachnoiditis.  The physician 
wrote: "The CIDP is related to this arachnoiditis by 
presumptive association through the extensive inflammatory 
process caused."  The physician also wrote that the 
veteran's upper extremity weakness was associated with the 
CIDP.

A VHA opinion was obtained in July 2005.  The physician noted 
that the veteran began to have loss of function of the upper 
extremities in 2002.  Electrodiagnostic testing conducted in 
September 2002 were noted to reveal evidence consistent with 
diffuse neuropathy with some features suggestive of 
demyelination and was also consistent with superimposed 
carpal-tunnel syndrome bilaterally.  The physician noted that 
the veteran was eventually diagnosed as having CIDP and was 
begun on immunosuppressive therapy.  The physician opined 
that it was at least as likely as not that arachnoiditis was 
proximately due to or the result of the service-connected 
laminectomy, L4-S1, with herniated disc and removal of 
hardware.  With regard to whether the CIDP was the result of 
arachnoiditis, the examiner noted that CIDP and arachnoiditis 
were separate diagnoses invoking different locations within 
the neuraxis and different disease pathologies.  The examiner 
found that there was some evidence to support a diagnosis of 
CIDP but that he would like to see the results of additional 
testing.  The physician found that "although the CIDP is not 
likely to be caused by arachnoiditis, the more relevant 
question . . . is whether the diagnosis of CIDP is correct, 
and even if it is correct, whether the [veteran's] upper 
extremity disability is caused by this or by an extension of 
the process of arachnoiditis that is documented in his lower 
spine."  The physician found that it was not likely that 
CIDP was the result of the service-connected laminectomy L4- 
S1, with removal of herniated disc and hardware.  The 
examiner found that the determination as to whether the upper 
extremity disability was due to CIDP would require further 
studies.

A nerve conduction study which was performed in December 2005 
was interpreted as being an abnormal examination with 
evidence of minimal residuals of CIDP.

A report of a January 2006 VA neurological disorders 
examination is of record.  The diagnoses from the examination 
were CIDP and a history of chronic back pain with two lumbar 
laminectomies, a lumbar fusion, and an arachnoiditis status 
post lumbar fusion with subsequent lower extremity 
paraparesis.  The examiner noted that the veteran had been 
diagnosed with CIDP based on electromyelography (EMG), lumbar 
puncture and nerve biopsy.  The examiner found the work-up 
was appropriate and the diagnosis could easily explain the 
veteran's symptoms.  The examiner noted the veteran had 
demonstrated improvement on each subsequent EMG while being 
treated for CIDP.  At the time of the examination, the 
findings were either non-physiologic or could be explained by 
his carpal-tunnel syndrome.  A recent Magnetic Resonance 
Imaging study (MRI) of the cervical and thoracic spine were 
not consistent with arachnoiditis.  The examiner opined that 
the veteran did have CIDP.  He also concluded by writing that 
"It is unlikely that the CIDP has any relation to [the 
veteran's] history of arachnoiditis or lumbar fusion 
surgery."  An addendum to the examination report indicates 
that the examiner had access to and had reviewed the claims 
file prior to and after the examination.

Following a Board remand, a VA examination was conducted in 
March 2007.  The examiner noted that, comparing the most 
recent electrical studies with studies conducted in September 
2002 and January 2003 suggested improvement in nerve 
conduction velocity and F waves which was consistent with a 
diagnosis of CIDP with significant improvement at the time of 
the examination.  The examiner opined that the sum of the 
data reviewed suggested that it was more likely than not that 
the veteran did have a diagnosis of CIDP and that he was 
significantly improved in 2006 at the time of the most recent 
electrical studies.  The examiner determined that the 
evidence supports a finding that it is more likely than not 
that the veteran's prior diagnosis of CIDP is in remission.  
The examiner opined that it was at least as likely as not 
that the veteran had arachnoiditis in the lumbosacral spine 
in the areas related to the failed back syndrome.  There was 
no evidence to suggest arachnoiditis in the cervical spine.  
The examiner found that it is more likely than not that the 
veteran had CIDP in remission with minor deficits at the time 
of the examination.  It is unlikely that the veteran had 
arachnoiditis affecting the cervical spine.  The examiner 
also concluded by stating that it is less likely than not 
that a diagnosis of CIDP is an extension of the process of 
arachnoiditis in the lower spine.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the examiner 
who conducted the March 2007 VA 
examination and May 2008 opinion, 
requesting that she provide an opinion as 
to whether it is at least as likely as not 
that the CIDP was aggravated by the 
veteran's low back disability to include 
arachnoiditis.  With regard to the 
aggravation opinion, the examiner must 
address the evidence included in the June 
2003 letter from the physician which seems 
to indicate a relationship based on 
inflammation.  A complete rationale for 
the opinions must be provided by the 
examiner including supporting reasons and 
bases.  If the examiner who conducted the 
March 2007 VA examination and May 2008 
opinion is not available, arrange for 
suitably qualified health care 
professional to conduct the examination 
and provide the required opinions.

The examiner should be advised that the 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

2. Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


